In a negligence action to recover damages for personal injuries, defendants appeal from an order of Supreme Court, Nassau County, dated September 25, 1969, which granted plaintiff’s motion for leave to serve a supplemental bill of particulars so as to allege therein increased medical expenses and loss of earnings. Order modified, on the law and the facts and in the exercise of discretion, by adding thereto a provision that the granting of the motion is conditioned upon plaintiff’s submitting to a physical examination and an examination before trial as to the alleged increased medical expenses and loss of earnings, if requested by defendants. As so modified, order affirmed, without costs. In our opinion, the granting of plaintiff’s motion should have been made subject to the condition imposed herein (cf. Carrano v. Haboush, 32 A D 2d 955). Christ, Acting P. J., Rabin, Hopkins and Brennan, JJ., concur; (Beldock, P. J., deceased).